Citation Nr: 0601365	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-11 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1994 for the grant of service connection and assignment of a 
70 percent rating for bipolar disorder.  

2.  Entitlement to an effective date earlier than July 24, 
1994 for the grant of a total disability based on individual 
unemployability (TDIU) rating.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1972 to August 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In October 2003, the veteran appeared at a 
central office hearing held in Washington, D.C., before the 
undersigned.  In December 2004, the earlier effective date 
issues were remanded to the RO for additional development.  

In December 2004, the veteran was provided a "duty to 
notify" letter by the RO which also addressed the issue of 
clear and unmistakable error (CUE) in the September 1995 RO 
decision, and much of the veteran's response to that letter 
concerned the CUE issue.  However, that issue was the subject 
of a full Board decision on the merits in December 2004, and 
that is the final Board decision on that matter.  38 U.S.C.A. 
§ 7104 (West 2002).  This is a matter of the Board's 
jurisdiction, notwithstanding the erroneous notice provided 
to him in December 2004.  Since the veteran has continued to 
present arguments and submit evidence related to that issue, 
he is advised that the issue of CUE in the September 1995 
rating decision is not before the Board.  For information 
regarding his remaining options as to that matter, he is 
advised to consult the VA Form 4597, titled YOUR RIGHTS TO 
APPEAL OUR DECISION, which was attached to the December 2004 
Board decision (the current version of this notification form 
is also attached to the instant decision.)  




FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder, identified as depression, was received 
in May 1995, and denied by the RO in a September 1995 rating 
decision.

2.  The veteran did not appeal the October 1995 notification 
of the September 1995 rating decision.

3.  On May 28, 1999, an informal claim was received; 
subsequently, based on this claim, service connection for a 
psychiatric disorder, bipolar disorder, was granted, and the 
veteran was assigned a 70 percent schedular rating, with a 
TDIU rating also granted, all effective the date of claim, 
May 28, 1999.  

4.  The veteran was not prevented from appealing the 
September 1995 rating decision due to misleading information 
provided by VA, or due to mental disability.

5.  Prior to receipt of the informal claim on May 28, 1999, 
there were no pending requests for service connection that 
remained unadjudicated.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than May 28, 1999, for service connection and 
compensation for bipolar disorder.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

2.  There is no legal entitlement to an effective date 
earlier than May 28, 1999 for the assignment of a TDIU 
rating.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1995, the veteran's original claim for service 
connection for "alcoholism and depression" was received.  
In a September 1995 rating decision, the RO denied the claim.  
The veteran was notified of this decision in October 1995.  
On May 28, 1999, an informal claim for compensation was 
received, followed by a formal claim in June 1999, which 
identified the disability at issue as bipolar disorder.  
Initially, the claim was denied in a December 1999 rating 
decision, but, ultimately, in a February 2001 hearing 
officer's decision, service connection for bipolar disorder 
was granted, and assigned a 70 percent rating, effective May 
28, 1999.  In addition, a TDIU rating was granted, effective 
that same date.  

The veteran claims that the effective date for the grant of 
service connection for bipolar disorder, and for the 70 
percent schedular and TDIU ratings, should be when he first 
filed his claim, in May 1995.  

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b) (2005).  If the grant is 
based on a claim which has been finally denied and 
subsequently reopened by the submission of new and material 
evidence, the effective date is the date of receipt of the 
new claim, or the day entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

The 1995 RO decision is final.  38 U.S.C.A. § 7105.  Where 
there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  
The veteran's claim was received May 28, 1999.  



The veteran does not dispute that he failed to appeal the 
1995 rating decision.  Rather, he argues that extenuating 
circumstances were present, which should excuse his failure 
to file an appeal at that time.  Specifically, he states that 
he did not file an appeal because the RO told him that 
service medical records were not available, and he thought it 
would be useless to file an appeal in those circumstances, a 
conclusion he said was echoed by his representative.  
Secondly, he argues that he was precluded, due to the 
severity and manifestations of his mental disorder, from 
filing an appeal.  To the extent that these arguments touch 
upon his CUE claim, addressed in the December 2004 Board 
decision, they were discussed in that decision and will not 
be addressed further within that context.  This decision 
discusses the contentions in the context of the earlier 
effective date claim, without regard to CUE, i.e., the 
veteran's implied argument that due to these factors, the 
1995 RO decision was not final.  See McPhail v. Nicholson, 19 
Vet. App. 30, 33-34 (2005).

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable relief is 
granted rarely, such as in a case where a claimant actively 
pursued judicial remedies but has filed a defective pleading 
or where a claimant has been induced or tricked by his 
adversary's misconduct into allowing the filing deadline to 
pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct (such as trickery); 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).  

The veteran points to a report of contact of a telephone call 
between himself and an RO employee in September 1995, in 
which the fact that service medical records could not be 
located was discussed, and the veteran was notified that a 
decision would be made, based on the evidence of record.  He 
was informed that if service medical records were received, 
his claim would automatically be reviewed.  The veteran 
responded that he did not have any copies of his service 
medical records.  

Meanwhile, the veteran's service medical records had in fact 
been received at the RO earlier that month, and, several days 
after the telephone conversation, a rating decision was 
entered, denying the veteran's claim.  (It appears that the 
service medical records were not associated with the claims 
file until September 29, 1995, after the telephone 
conversations with the veteran.)

However, the notification to him of the denial, in October 
1995, included a copy of the rating decision.  The rating 
decision, under the heading "EVIDENCE," listed several 
items of evidence, including "Service Medical Records 12-21-
71 to 8-12-74."  Under "REASONS AND BASES" he was informed 
of various findings contained in the service medical records.  

Thus, the unintentionally misleading information provided in 
the telephone call, to the effect that service medical 
records were unavailable, was corrected by the rating 
decision, a copy of which was provided to the veteran, which 
clearly showed that service medical records were considered 
in the decision.  Hence, it is not necessary to discuss 
whether the information provided in the September 1995 
telephone conversations, given in an attempt to assist the 
veteran in substantiating his claim, is the type of 
misleading conduct which could have prevented him or any 
reasonable person from responding to VA's notification letter 
within the applicable time period.  

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit held that, for 
the purposes of determining whether a claimant timely 
appealed to that particular court, equitable tolling is 
available where a veteran is able to show that the failure to 
file was the direct result of a mental illness that rendered 
him incapable of rational thought or deliberate decision 
making, or incapable of handling his own affairs or unable to 
function in society.  Id at 1321. Here, although the veteran 
argues that his psychiatric disability somehow prevented him 
from initiating an appeal, the record contains no indication 
that he was so incapacitated by mental illness that he could 
not manage his affairs, to include being unable to file the 
required evidence or forms.  In this regard, the May 2000 SSA 
decision found that the veteran became unable to work 
beginning in 1998, and the August 1995 VA examination found 
the veteran to be competent to manage his affairs without 
restriction.  

Moreover, the veteran never filed a notice of disagreement 
with the 1995 determination, as opposed to filing an untimely 
notice of disagreement; in such circumstances, the doctrine 
of equitable tolling may not apply at all.  See McPhail, 
supra, at 34 ("...Court has been unable to find any case where 
equitable tolling was applied to performing an action on a 
timely basis where the action had not ultimately been 
performed.")  

With respect to the effective date for the TDIU rating, under 
no circumstances may the effective date be earlier than the 
date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The veteran's sole service-connected disability is 
the bipolar disorder; thus, entitlement to a TDIU rating did 
not arise until service connection for the disability became 
effective.  Currently, the effective date for the award of a 
TDIU rating is the same date as the effective date of the 
grant of service connection.  Since entitlement did not arise 
prior to that date, an earlier effective date for a TDIU 
rating is not warranted.  

In sum, the veteran's claim for service connection for a 
psychiatric disorder was denied in a September 1995 rating 
decision, which the veteran did not appeal, and, hence, the 
decision became final.  No circumstances which would justify 
equitable tolling of the appeal period have been presented-
assuming that doctrine even applies in this case, where the 
veteran never filed a notice of disagreement with the 1995 
rating decision.  He does not contend, nor does the evidence 
show, that any claim was received between the 1995 rating 
decision and the May 1999 claim.  The Board does not find a 
factual basis in the record for a finding that any formal or 
informal claim for service connection for a psychiatric 
condition made prior to May 1999 remained open, pending, and 
unadjudicated so as to warrant an earlier effective date.    

The Board sympathizes with the veteran's contention that he 
should be entitled to service connection for his psychiatric 
disability prior to May 1999 because he believes that he was 
affected by that disorder prior to that date as a result of 
his military service.  However, the assignment of an 
effective date is contingent upon dates of claims received by 
VA, not when a disability or level of disability may have 
been present.  The only claim for service connection for a 
psychiatric disorder that the veteran submitted prior to May 
1999 was the subject of a final denial.  There is no evidence 
of record that any previous claim for service connection for 
a psychiatric disorder brought by the veteran was not finally 
adjudicated and somehow remains pending.  

Thus, the effective date for the grant of service connection, 
and assignment of a 70 percent rating and a TDIU rating, was 
correctly based on the reopened claim, received May 28, 1999.  
See, e.g., Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim.")  As a 
consequence, an earlier effective date is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in December 2004.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  By virtue of other correspondence such as the 
notification of the rating decision on appeal, the statement 
of the case, and the Board remand, he was provided with 
specific information as to why the claims were being denied, 
and of the evidence that was lacking.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of his 
claims.  

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini II, at 121.  Although 
such notice was not provided in this case, subsequent VCAA 
content complying notice and proper VA process were provided, 
as discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In fact, he did provide additional 
argument.

The Board observes that, as discussed above, the December 
2004 notification letter to the appellant also addressed the 
issue of CUE in the September 1995 RO decision, and that much 
of the veteran's response concerned that issue.  However, 
that issue was the subject of a final Board decision in 
December 2004.  Moreover, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Since the notification letter also provided notice 
pertaining to the earlier effective date issues, this 
erroneous notice was harmless error.

The Board also concludes VA's duty to assist has been 
satisfied.  All potentially relevant evidence is on file.  A 
current examination is not warranted, as such would not 
assist in establishing an earlier effective date.  Evidence 
received directly at the Board in April 2005 duplicated 
evidence previously of record, or pertained to the CUE issue, 
which, as discussed above, was the subject of a final Board 
decision in December 2004.  As such, the evidence is not 
relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2005) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant.)  All available, potentially relevant evidence has 
been obtained, and VA satisfied its duties to inform and 
assist the claimant.  Therefore, he is not prejudiced by the 
Board considering the merits of the claims in this decision.


ORDER

An effective date earlier than May 28, 1999 for the grant of 
service connection and award of compensation for bipolar 
disorder is denied.

An effective date earlier than May 28, 1999 for the award of 
a TDIU rating is denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


